788 N.W.2d 15 (2010)
Beverly DUFFY, Plaintiff-Appellant,
v.
DEPARTMENT OF NATURAL RESOURCES and State of Michigan, Defendants-Appellees.
Docket No. 140937. COA No. 289644.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the application for leave to appeal the March 9, 2010 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether the Little Manis tee Trail is a "highway" within the meaning of MCL 691.1401(e), and, if it is, whether MCL 691.1402(1) exempts the state and the Department of Natural Resources from liability for maintaining a trailway that is not adjacent to any vehicular highway.
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.